DETAILED ACTION
	The pending claims are 1, 5-7, and 9-16.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 objected to because of the following informalities:  
Amendement to claim 7 added a second “a”, “polymer[[,]] and a a metal, .  
Appropriate correction is required.

Response to Amendment
The amendments filed 6/22/2022 have been entered.

Response to Arguments
Applicant's arguments filed 6/22/2022 have been fully considered but they are not persuasive. 
Amendments to claims introduce further limitations which are anticipated or obvious in light of the prior art discussed below. Claim 1 is amended to have “a plurality of support struts that are embedded within a wall of only the distal sheath tip and wherein the support struts each have a proximal end at the distal end of the sheath body and a distal end positioned adjacent a distal end of the sheath tip.”, which can be found in the distal tip of Casey (Pub No US/2002/0183781).



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 7, and 9 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Casey (Pub No US/2002/0183781).
Regarding claim 1, Casey discloses a system for treating a carotid artery, comprising: 
an arterial access device (catheter 10)  wherein the access device includes a distal sheath (catheter shaft 401) adapted to be introduced into a carotid artery through a penetration in a wall of the carotid artery (catheter 10 is capable of entering the carotid artery, Casey, para 9), the sheath (catheter shaft 401) having a distal end (tip 1 is attached to distal end of shaft 401) adapted to be introduced into the common carotid artery (In use, the retrieval catheter 401 is inserted into a body passageway, in this case a vasculature 5, Casey, para 101), 
a proximal end (proximal end of shaft 401), and a lumen (lumen of shaft 401) extending between the distal and proximal ends and communicating with a distal opening and a proximal opening (Casey discloses a catheter 10 which have distal and proximal openings with a lumen in communication within, Casey, para 9, fig 2A-2C); 
wherein the distal sheath (catheter shaft 401) includes a distal sheath tip (tip 1) attached to a distal end of a sheath body (the tip 1 being fixed to the shaft 401 at the distal end 400 by any suitable means, such as by welding (FIGS. 2(d) and 2(e)), Casey, para 84), and wherein the distal sheath tip is at least partially formed of a reinforcement material comprising a plurality of support struts (reinforcement columns 3) that are embedded within a wall of only the distal sheath tip (reinforcement columns 3 are completely embedded within the tip body 2 (FIG. 21) to prevent delamination between the columns 3 and the tip body 2, Casey, para 137) and wherein the support struts each have a proximal end at the distal end of the sheath body and a distal end positioned adjacent a distal end of the sheath tip (Fig 28 and 29 shows columns 3 are axially allied, having proximal end at the distal end of the sheath body and a distal end positioned adjacent a distal end of the sheath tip, Casey, fig 28 and 29).
Regarding claim 7, Casey discloses a system as in claim 1, wherein the reinforcement material (sheath and/or tip body material) comprises at least one of a high durometer polymer and a a metal (The tip body material and the column material are preferably both selected from the polyurethane group of materials. Different grades of hardness of polyurethane are readily available for both the tip body and the reinforcement column. For example, the tip body material may have a hardness less than the range of 50D to 65D, and the column material may have a hardness greater than the range of 50D to 65D. Polyurethane materials can be easily co-extruded to form the tip 1. In addition, polyurethane is also a suitable material for welding, for example to fix the tip 1 to the distal end 400 of the retrieval catheter shaft 401, Casey, para 90). 
Regarding claim 9, Casey discloses a system as in claim 1, wherein the support struts (columns 3) comprise at least one of: a plurality of metal strips, a plurality of high durometer polymer strips, and a plurality of wire loops (columns 3 are of a composite material having wire reinforcements 21 embedded therein and other forms of reinforcement may be provided in addition to or instead of wire reinforcements, such as fibre reinforcements, and/or particle reinforcements, Casey, 123 and 124).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casey (Pub No US/2002/0183781), in view of Tsugita (Pat No 6,048,331).
Regarding claim 6, Casey fails to disclose a stopper member which is removable.
However, Tsugita teaches a device wherein the stopper member (tear-away flange stop 150) is removable from the distal section of the distal sheath (Tear-away flange stop 150 is tear-away flange is removable, Tsugita, col 12 line 19-55).
Casey and Tsugita are both considered to be analogous to the claimed invention because they are in the same field of surgical forceps. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Casey to incorporate the tear-away flange stop of Tsugita. Doing so would allow the user to limit the depth of insertion as the tear-away flange stop is adapted to press against the outer surface of the vasculature to limit the initial insertion depth into a vessel (Tsugita, col 12 line 19-55).

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Casey (Pub No US/2002/0183781), in view of Zadno-Azizi (Pub No US/2006/0200191).
Regarding claim 5, Casey discloses a system as in claim 1, but fails to disclose a stopper member.
However, Zadno-Azizi teaches a device further comprising a stopper member (sheath 212) that covers a portion of a distal section of the distal sheath such that a portion of the distal section of the sheath is covered by the stopper member (sheath 212) and an exposed portion of the distal section of the distal sheath is exposed (Fig 5 shows sheath 212 cover a portion of the sheath and a portion is exposed, Zadno-Azizi, fig 5), wherein the stopper member, when coupled to the distal sheath, limits insertion of the distal sheath into the carotid artery to the exposed portion (The main catheter is guided through the vasculature until it reaches the common carotid artery 404, where it can remain in place throughout the procedure and insertion is limited to the exposed tapered portion distal sheath 212, Zadno-Azizi, para 181, 183, 213-218, and 220).
Casey and Zadno-Azizi are both considered to be analogous to the claimed invention because they are in the same field of surgical forceps. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Casey to incorporate the sheath 212 of Zadno-Azizi. Doing so would allow the user to limit insertion to the exposed tapered distal tip while reinforcing a portion of the body (Zando-Azizi, para 181, 183, 213-218, and 220).

Claim(s) 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zadno-Azizi (Pub No US/2006/0200191), in view of Casey (Pub No US/2002/0183781).
Regarding claim 10, Zadno-Azizi teaches a method for treating a carotid artery, comprising: positioning an arterial access device having a distal sheath (main catheter 406) into a common carotid artery through an access location in a neck of a patient, the arterial access device comprising (A main catheter 406, with or without a distal occlusive device, is introduced into the patient's vasculature through an incision in the femoral artery in the groin of the patient or through direct access to the arteries in the neck, Zadno-Azizi, abstract, para 10, 213, 260-263, and 272:   
occluding blood flow at an occlusion location of the common carotid artery (elastic balloon 681 so that it occludes the common carotid, Zadno-Azizi, para 260) so as to establish retrograde blood flow through the common carotid artery such that blood flows into the lumen of the arterial access device (apparatus 651) (flow in a reverse direction as shown by arrows 827 to thereby change the directional flow of blood from the internal and external carotids away from the brain rather than to the brain. The blood travels into the aspiration lumen 701, Zadno-Azizi, para 260), wherein the occlusion location is located proximal of the distal opening of the distal sheath (disal opening of tubular member 677) so as to form a zone between the occlusion location and the distal opening (Fig 28A shows occlusion location is proximal of disal opening of the distal sheath and a zone would form there between, Zadno-Azizi, para 260 and 346, fig 28A) (From the foregoing it can be seen with the apparatus and method of the present invention, retrograde flow of blood is accomplished during deployment of the device to prevent undesired travel of emboli, Zadno-Azizi, abstract, para 10, 213, 260-263, and 272).
Zadno-Azizi fails to disclose a distal sheath with all the limitations of claim 10.
However, Casey teaches a distal sheath (shaft 401) adapted to be introduced into a carotid artery through a penetration in a wall of the carotid artery (In use, the retrieval catheter 401 is inserted into a body passageway, in this case a vasculature 5, Casey, para 101), the sheath (shaft 401) having a distal end adapted (tip 1 is attached to distal end of shaft 401, Casey, ) to be introduced into the common carotid artery  (In use, the retrieval catheter 401 is inserted into a body passageway, in this case a vasculature 5, Casey, para 101), (proximal end of shaft 401), and a lumen (lumen of shaft 401) extending between the distal and proximal ends and communicating with a distal opening and a proximal opening (Casey discloses a catheter 10 which have distal and proximal openings with a lumen in communication within, Casey, para 9, fig 2A-2C); wherein the distal sheath (shaft 401) includes a distal sheath tip (tip 1) attached to a distal end of a sheath body (The tip 1 being fixed to the shaft 401 at the distal end 400 by any suitable means, such as by welding (FIGS. 2(d) and 2(e)), Casey, para 84), and wherein the distal sheath tip (tip 1) is at least partially formed of a reinforcement material comprising a plurality of support struts (reinforcement columns 3) that are embedded within a wall of only the distal sheath tip (Reinforcement columns 3 are completely embedded within the tip body 2 (Fig. 21) to prevent delamination between the columns 3 and the tip body 2, Casey, para 137) and wherein the support struts each have a proximal end at the distal end of the sheath body and a distal end positioned adjacent a distal end of the sheath tip (Fig 28 and 29 shows columns 3 are axially allied, having proximal end at the distal end of the sheath body and a distal end positioned adjacent a distal end of the sheath tip, Casey, fig 28 and 29); 
Zadno-Azizi and Casey are both considered to be analogous to the claimed invention because they are in the same field of surgical forceps. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Zadno-Azizi to incorporate the sheath and reinforced tip of Casey. This configuration ensures the reinforcement provided to the tip 1 by the columns 3 remains substantially uniform along the length of the tip 1. Thus no longitudinal squeezing of the article being retrieved into the tip 1, such as an embolic protection filter, will be caused. In this manner the tip 1 will safely retain the retrieved article within the tip 1. In addition, the likelihood of buckling of the tip 1 during retrieval of an article into the tip 1 is minimized due to the presence of the reinforcement columns 3 (Casey, para 86).
Regarding claim 11, the combination of Zando-Azizi and Casey teach the method of claim 10, wherein the arterial access sheath (apparatus 651) includes a removable stopper member (sheath 212) that covers a portion of the distal section of the sheath such that a portion of the distal section of the sheath is covered by the stopper member and a portion of the distal section of the sheath is exposed (Fig 5 shows sheath 212 cover a portion of the sheath and a portion is exposed, Zadno-Azizi, fig 5), wherein the stopper member, when coupled to the sheath, limits insertion of the sheath into the carotid artery to the exposed portion (Insertion is limited to the exposed tapered portion distal sheath 212, Zadno-Azizi, para 181), and further comprising: inserting no more than the exposed portion of the sheath into the common carotid artery (The main catheter is guided through the vasculature until it reaches the common carotid artery 404, where it can remain in place throughout the procedure, Zadno-Azizi, para 213-218, and 220).
Regarding claim 12, the combination of Zando-Azizi and Casey teach the method of claim 11, wherein the reinforcement material (reinforcement columns 3 of Casey) is located entirely within the exposed portion of the distal sheath (Reinforcement columns 3 are completely embedded within the tip body 2 (Fig. 21) to prevent delamination between the columns 3 and the tip body 2, Casey, para 137).
Regarding claim 13, the combination of Zando-Azizi and Casey teach the method of claim 10, wherein the zone (area between distal opening of sheath andocclusion balloon shown in fig 28A of Zando-Azizi) is a static zone (Fig 28A shows movement of fluid only at the distal opening and since there is a region between the occluding balloon and distal end the fluid would become static, Zando-Azizi, Fig 28A).
Regarding claim 14, the combination of Zando-Azizi and Casey teach the method of claim 10, wherein occluding blood flow at an occlusion location comprises applying a vascular clamp at the occlusion location (Clamps are placed on either side of the occlusion to isolate it, Zando-Azizi, para 10).
Regarding claim 15, the combination of Zando-Azizi and Casey teach the method of claim 10, wherein occluding blood flow at an occlusion location comprises expanding a balloon (balloon 724) at the occlusion location (Fig 28D shows a balloon expanded at the occlusion site, Zando-Azizi, Fig 28D).
Regarding claim 16, the combination of Zando-Azizi and Casey teach the method of claim 10, further comprising making a transcervical incision to expose a region of a common carotid artery at the access location (Carotid bifurcation is exposed through an incision in the neck of the patient, Zando-Azizi, para 10, 213, 392).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID PAUL STEIN whose telephone number is (571)272-7240. The examiner can normally be reached 7:30am-5:30pm Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571) 272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID P STEIN/Examiner, Art Unit 3771 

/TAN-UYEN T HO/Supervisory Patent Examiner, Art Unit 3771